 



Confidential

 

CALL OPTION AGREEMENT

 

AMONG

 

MS. WERAYA LIMPASUTHUM

 

MS. KANITTHA THARANUT

 

DSWISS (HK) LIMITED

 

AND

 

DS ASIA CO., LTD.

 

JUNE 27, 2016

 



 

 

 

CALL OPTION AGREEMENT

 

This CALL OPTION AGREEMENT (this “AGREEMENT”) is entered into in Thailand as of
JUNE 27, 2016 by and among the following Parties:

 

(1) MS. WERAYA LIMPASUTHUM

 

ADDRESS: [Redacted]

 


IDENTITY CARD NUMBER: [Redacted]

 

(2) MS. KANITTHA THARANUT

 

ADDRESS: [Redacted]

 


IDENTITY CARD NUMBER: [Redacted]

 

(3) DSWISS (HK) LIMITED. (“DSHK”)

 

REGISTERED ADDRESS: Rm 405, 4/F Energy Plaza, Tsim Sha Tsui East, Kowloon, Hong
Kong

 

(4) DS ASIA CO., LTD. (“DSAC”)

 

REGISTERED ADDRESS: 268/24 Soi Tao Pun Junction, Pracharat Rd., Bangsue, Bangkok
10800 Thailand

 

(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”. Ms. Weraya Limpasuthum and Kanittha Tharanut shall
hereinafter be individually referred to as a “SHAREHOLDER” and collectively,
“SHAREHOLDERS”.)

 

WHEREAS

 

(1) Ms. Weraya Limpasuthum, Ms. Kanittha Tharanut and DSHK are the enrolled
Shareholders of the DSAC, legally holding all of the equity of the DSAC as of
the execution date of this Agreement.

 

(2) As of the date of this Agreement, Ms. Weraya Limpasuthum, Ms. Kanittha
Tharanut and DSHK are the enrolled Shareholderss of DSAC, legally holding all
the equity in DSAC, of which DSHK holding 49% interest, Ms. Weraya Limpasuthum
holding 41% and Ms. Kanittha Tharanut holding 10%.

 

(3)The Shareholders intends to transfer to DSHK, and DSHK is willing to accept,
all her respective equity interest in the DSAC, to the extent not violating laws
of Thailand.

 

(4) In order to conduct the above equity transfer, the Shareholders agrees to
grant DSHK an irrevocable call option for equity transfer (hereinafter the “CALL
OPTION”), under which and to the extent permitted by laws of Thailand, the
Shareholders shall on demand of DSHK transfer the Option Equity (as defined
below) to DSHK in accordance with the provisions contained herein.

 

(5) DSAC intends to transfer to DSHK all of its assets and liabilities to the
extent not violating laws of Thailand. In order to conduct the above asset
transfer, DSAC agrees to grant DSHK an irrevocable call option for assets
(hereinafter the “ASSET CALL OPTION”), under which and to the extent as
permitted by laws of Thailand, DSAC shall on demand of DSHK transfers the assets
and liabilities to DSHK in accordance with the provisions contained herein.

 

THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:

 

ARTICLE 1 - DEFINITION

 

“THB” shall mean the Thai Baht, the lawful currency of Thailand.

 

1

 

 

“LAWS OF THAILAND” shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of Thailand.

 

“OPTION EQUITY” shall mean, in respect of each of the Shareholders, all of the
equity interest held thereby in DSAC registered capital.

 

“DSAC REGISTERED CAPITAL” shall mean the registered capital of DSAC as of the
execution date of this Agreement, i.e., THB 2.00, which shall include any
expanded registered capital as the result of any capital increase within the
term of this Agreement.

 

“TRANSFERRED EQUITY” shall mean the equity of DSAC which DSHK has the right to
require the Shareholders to transfer to it or its designated entity or
individual when DSHK exercises its Call Option (hereinafter the “EXERCISE OF
OPTION”) in accordance with Article 3.2 herein, the amount of which may be all
or part of the Option Equity and the details of which shall be determined by
DSHK at its sole discretion in accordance with the then valid Laws of Thailand
and from its commercial consideration.

 

“TRANSFER PRICE” shall mean all the consideration that DSHK or its designated
entity or individual is required to pay to the Shareholders in order to obtain
the Transferred Equity upon each Exercise of Option. In spite of any provision
herein, in case of DSHK exercising the call option in its sole discretion upon
the occurrence of the situation in which such call option exercise become
feasible under the relevant laws in Thailand, any additional consideration paid
other than the THB 1.00 which may be required under the laws of Thailand to
effect such purchase to comply with such legal formalities shall be either
cancelled or returned to the company immediately with no additional compensation
to the owners. The Shareholders hereby acknowledges the purpose of such
provisions and hereby agrees and authorizes the company to take any and all
actions to effect such transaction and agrees irrevocably to execute any and all
documents and instruments and authorize DSHK and its designated entity or
individual to sign on his or her behalf and hereby gives the DSHK and its
designated entity or individual a proxy to execute and deliver such documents
and instruments to effect the purpose of this provision and hereby waives any
defense or claim of causes of action to challenge or defeat this provision. If
there exists any regulatory provision with respect to Transfer Price under the
then Laws of Thailand, DSHK or its designated entity or individual shall be
entitled to determine the lowest price permitted by Laws of Thailand as the
Transfer Price.

 

“BUSINESS PERMITS” shall mean any approvals, permits, filings, registrations
etc. which DSAC is required to have for legally and validly operating its
advertisement designing, producing, agency, publishing and all such other
businesses, including but not limited to the Business License of the Cooperate
Legal Person, the Tax Registration Certificate, the Permit for Operating
Biotechnology Businesses and such other relevant licenses and permits as
required by the then Laws of Thailand.

 

“DSAC ASSETS” shall mean all the tangible and intangible assets which such DSAC
owns or has the right to use during the term of this Agreement, including but
not limited to any immoveable and moveable assets, and such intellectual
property rights as trademarks, copyrights, patents, proprietary know-how, domain
names and software use rights.

 

“THE MANAGEMENT SERVICES AGREEMENT” shall mean the Management Services Agreement
entered into among each party dated JUNE 27, 2016.

 

“MATERIAL AGREEMENT” shall mean an agreement to which any DSAC is a party and
which has a material impact on the businesses or assets of the DSAC, including
but not limited to the Management Services Agreement among the DSAC and DSHK,
and other agreements regarding the DSAC’s business.

 

1.2 The references to any Laws of Thailand herein shall be deemed

 

(1) to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and

 

(2) to include the references to other decisions, notices or regulations enacted
in accordance therewith or effective as a result thereof.

 

1.3 Except as otherwise stated in the context herein, all references to an
Article, clause, item or paragraph shall refer to the relevant part of this
Agreement.

 

2

 

 

ARTICLE 2 - GRANT OF CALL OPTION

 

The Parties agree that the Shareholders exclusively grant DSHK hereby
irrevocably and without any additional conditions with a Call Option, under
which DSHK shall have the right to require the Shareholders to transfer the
Option Equity to DSHK or its designated entity or individual in such method as
set out herein and as permitted by Laws of Thailand. DSHK also agrees to accept
such Call Option.

 

In case of DSHK exercising the call option in its sole discretion upon the
occurrence of the situation in which such call option exercise become feasible
under the relevant laws in Thailand, any additional consideration paid other
than the THB 1.00 which may be required under the laws of Thailand to effect
such purchase to comply with such legal formalities shall be either cancelled or
returned to the company immediately with no additional compensation to the DSAC
and Shareholders. DSAC and Shareholders hereby acknowledge the purpose of such
provisions and hereby agrees and authorizes the company to take any and all
actions to effect such transaction and agrees irrevocably to execute any and all
documents and instruments and authorize the company’s relevant officers to sign
on his or her behalf and hereby gives the company and any of its relevant
officers a proxy to execute and deliver such documents and instruments to effect
the purpose of this provision and hereby waives any defense or claim of causes
of action to challenge or defeat this provision.

 

ARTICLE 3 - METHOD OF EXERCISE OF OPTION

 

3.1 To the extent permitted by Laws of Thailand, DSHK shall have the sole
discretion to determine the specific time, method and times of its Exercise of
Option.

 

3.2 At each Exercise of Option by DSHK, the Shareholders shall transfer her
respective equity in the DSAC to DSHK and/or other entity or individual
designated by it respectively in accordance with the amount required in the
Exercise Notice stipulated in Article 3.4. DSHK and other entity or individual
designated by it shall pay the Transfer Price to the Shareholders who has
transferred the Transferred Equity for the Transferred Equity accepted in each
Exercise of Option. DSHK shall have the right to elect to pay the purchase price
by settlement of certain credits held by it or its affiliates to the
Shareholders.

 

3.3 In each Exercise of Option, DSHK may accept the Transferred Equity by itself
or designate any third party to accept all or part of the Transferred Equity.

 

3.4 On deciding each Exercise of Option, DSHK shall issue to the Shareholders a
notice for exercising the Call Option (hereinafter the “EXERCISE NOTICE”, the
form of which is set out as Appendix I hereto). The Shareholders shall, upon
receipt of the Exercise Notice, forthwith transfer all the Transferred Equity in
accordance with the Exercise Notice to DSHK and/or other entity or individual
designated by DSHK in such method as described in Article 3.2 herein.

 

3.5 The Shareholders hereby undertakes and guarantees that once DSHK issues the
Exercise Notice in respect to the specific Transferred Equity of the DSAC held
by it:

 

(1) it shall immediately hold or request to hold a Shareholders’ meeting of the
DSAC and adopt a resolution through the Shareholders’ meeting, and take all
other necessary actions to agree to the transfer of all the Call Option to DSHK
and/or other entity or individual designated by it at the Transfer Price and
waive the possible preemption;

 

(2) it shall immediately enter into an equity transfer agreement with DSHK
and/or other entity or individual designated by it for transfer of all the
Transferred Equity to DSHK and/or other entity or individual designated by it at
the Transfer Price; and

 

(3) it shall provide DSHK with necessary support (including providing and
executing all the relevant legal documents, processing all the procedures for
government approvals and registrations and bearing all the relevant obligations)
in accordance with the requirements of DSHK and of the laws and regulations, in
order that DSHK and/or other entity or individual designated by it may take all
the Transferred Equity free from any legal defect.

 

3

 

 

3.6 At the meantime of this Agreement, the Shareholders shall respectively enter
into a power of attorney (hereinafter the “POWER OF ATTORNEY”, the form of which
is set out as Appendix II hereto), authorizing in writing any person designated
by DSHK to, on behalf of such Shareholders, to enter into any and all of the
legal documents in accordance with this Agreement so as to ensure that DSHK
and/or other entity or individual designated by it take all the Transferred
Equity free from any legal defect. Such Power of Attorney shall be delivered for
custody by DSHK and DSHK may, at any time if necessary, require the Shareholders
to enter into multiple copies of the Power of Attorney respectively and deliver
the same to the relevant government department.

 

ARTICLE 4 - ASSET CALL OPTION

 

DSAC and the Shareholders hereby further undertake to grant DSHK irrevocably an
option to purchase assets within the term of this Agreement: to the extent not
violating the mandatory requirements under Laws of Thailand, DSAC will transfer
all of its assets and liabilities to DSHK and/or other entity or individual
designated by it when required by DSHK.

 

In case of the DSHK exercising the Asset Call Option in its sole discretion upon
the occurrence of the situation in which such call option exercise become
feasible under the relevant laws in Thailand, any additional consideration paid
other than the THB 1.00 which may be required under the laws of Thailand to
effect such purchase to comply with such legal formalities shall be either
cancelled or returned to the company immediately with no additional compensation
to the DSAC and Shareholders. DSAC and Shareholders hereby acknowledge the
purpose of such provisions and hereby agree and authorize the company to take
any and all actions to effect such transaction and agrees irrevocably to execute
any and all documents and instruments and authorize the company’s relevant
officers to sign on his or her behalf and hereby gives the company and any of
its relevant officers a proxy to execute and deliver such documents and
instruments to effect the purpose of this provision and hereby waives any
defense or claim of causes of action to challenge or defeat this provision.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

5.1 Each of the Shareholders hereby represents and warrants in respect to itself
and the DSAC in which she holds equity as follows:

 

5.1.1 Each of the Shareholders is a Thail citizen with full capacity, with full
and independent legal status and legal capacity to execute, deliver and perform
this Agreement, and may act independently as a litigant party.

 

Each of the Shareholders has full power and authorization to execute and deliver
this Agreement and all the other documents to be entered into by it in relation
to the transaction referred to herein, and it has the full power and
authorization to complete the transaction referred to herein.

 

5.1.2 This Agreement is executed and delivered by Shareholders legally and
properly. This Agreement constitutes the legal and binding obligations on
Shareholders and is enforceable on it in accordance with its terms and
conditions. The Shareholders are the enrolled legal owner of the Option Equity
as of the effective date of this Agreement, and except the rights created by
this Agreement, the Shareholders’ Voting Rights Proxy Agreement entered into by
Shareholders, DSHK and DSAC dated JUNE 27, 2016 (the “PROXY AGREEMENT”), the
Equity Pledge Agreement entered into by Shareholders, DSHK, the DSAC dated JUNE
27, 2016 (the “EQUITY PLEDGE AGREEMENT”), there is no lien, pledge, claim and
other encumbrances and third party rights on the Option Equity. In accordance
with this Agreement, DSHK and/or other entity or individual designated by it
may, after the Exercise of Option, obtain the proper title to the Transferred
Equity free from any lien, pledge, claim and other encumbrances and third party
rights.

 

5.1.3 DSAC shall obtain complete Business Permits as necessary for its
operations upon this Agreement taking effect, and DSAC shall have sufficient
rights and qualifications to operate within Thailand the businesses of trading
and other business relating to its current business structure. DSAC has
conducted its business legally since its establishment and has not incurred any
cases which violate or may violate the regulations and requirements set forth by
the departments of commerce and industry, tax, culture, news, quality technology
supervision, labor and social security and other governmental departments or any
disputes in respect of breach of contract.

 

4

 

 

5.2 DSAC hereby represents and warrants as follows:

 

5.2.1 DSAC is a limited liability company operation duly registered and validly
existing under Laws of Thailand, with independent status as a legal person; DSAC
has full and independent legal status and legal capacity to execute, deliver and
perform this Agreement, and may act independently as a subject of actions.

 

5.2.2 DSAC has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

5.2.3 This Agreement is executed and delivered by DSAC legally and properly.
This Agreement constitutes legal and binding obligations on it.

 

5.2.4 The Shareholders is the enrolled legal Shareholders of the Option Equity
when this Agreement comes into effect, except the rights created by this
Agreement, the Proxy Agreement, the Equity Pledge Agreement, there is no lien,
pledge, claim and other encumbrances and third party rights on the Option
Equity. In accordance with this Agreement, DSHK and/or other entity or
individual designated by it may, upon the Exercise of Option, obtain the proper
title to the Transferred Equity free from any lien, pledge, claim and other
encumbrances and third party rights.

 

5.2.5 DSAC shall obtain complete Business Permits as necessary for its
Operations upon this Agreement taking effect, and DSAC shall have sufficient
rights and qualifications to operate within Thailand the businesses of trading
and other business relating to its current business structure. DSAC has
conducted its business legally since its establishment and has not incurred any
cases which violate or may violate the regulations and requirements set forth by
the departments of commerce and industry, tax, culture, news, quality technology
supervision, labor and social security and other governmental departments or any
disputes in respect of breach of contract.

 

5.3 DSHK hereby represents and warrants as follows:

 

5.3.1 DSHK is a company with limited liability properly registered and legally
existing under Laws of Hong Kong, with an independent status as a legal person.
DSHK has full and independent legal status and legal capacity to execute,
deliver and perform this Agreement and may act independently as a subject of
actions.

 

5.3.2 DSHK has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

ARTICLE 6 - UNDERTAKINGS BY THE SHAREHOLDERS

 

6.1 The Shareholders hereby individually undertake within the term of this
Agreement that it must take all necessary measures to ensure that DSAC is able
to obtain all the Business Permits necessary for its business in a timely manner
and all the Business Permits remain in effect at any time.

 

6.2 The Shareholders hereby individually undertake within the term of this
Agreement that without the prior written consent by DSHK,

 

6.2.1 no Shareholders shall transfer or otherwise dispose of any Option Equity
or create any encumbrance or other third party rights on any Option Equity;

 

6.2.2 it shall not increase or decrease the DSAC Registered Capital or cast
affirmative vote regarding the aforesaid increase or decrease in registered
capital;

 

6.2.3 it shall not dispose of or cause the management of DSAC to dispose of any
of the DSAC Assets (except as occurs during the arm’s length operations);

 

6.2.4 it shall not terminate or cause the management of DSAC to terminate any
Material Agreements entered into by DSAC, or enter into any other Material
Agreements in conflict with the existing Material Agreements;

 

5

 

 

6.2.5 it shall not cause DSAC to conduct any transactions that may substantively
affect the asset, liability, business operation, equity structure, equity of a
third party and other legal rights (except those occurring during the arm’s
length operations or daily operation, or having been disclosed to and approved
by DSHK in writing);

 

6.2.6 it shall not appoint or cancel or replace any executive directors or
members of board of directors (if any), supervisors or any other management
personnel of DSAC to be appointed or dismissed by the Shareholders;

 

6.2.7 it shall not announce the distribution of or in practice release any
distributable profit, dividend or share profit or cast affirmative votes
regarding the aforesaid distribution or release;

 

6.2.8 it shall ensure that DSAC shall validly exist and prevent it from being
terminated, liquidated or dissolved;

 

6.2.9 it shall not amend the Articles of Association of DSAC or cast affirmative
votes regarding such amendment;

 

6.2.10 it shall ensure that DSAC shall not lend or borrow any money, or provide
guarantee or engage in security activities in any other forms, or bear any
substantial obligations other than on the arm’s length basis; and

 

6.3 The Shareholders hereby individually undertake that it must make all its
efforts during the term of this Agreement to develop the business of DSAC, and
ensure that the operations of DSAC are legal and in compliance with the
regulations and that it shall not engage in any actions or omissions which might
harm the DSAC Assets or its credit standing or affect the validity of the
Business Permits of DSAC.

 

6.4 Without limiting the generality of Article 6.3 above, considering the fact
that the Shareholders of DSAC sets aside all the equity interest held thereby in
DSAC as security to secure the performance by DSAC of the obligations under the
Management Services Agreement, the performance of such Shareholders of the
obligations under the Proxy Agreement, the Shareholders undertakes to, within
the term of this Agreement, make full and due performance of any and all of the
obligations on the part thereof under the Proxy Agreement, and to procure the
full and due performance of DSAC of any and all of its obligations under the
Management Services Agreement and warrants that no adverse impact on exercising
the rights under this Agreement by DSHK will be incurred due to the breach by
the Shareholders of the Proxy Agreement or the breach of the DSAC of the
Management Services Agreement.

 

6.5 DSAC undertakes that, before its Exercise of Option and acquire all equity
of DSAC, DSAC shall not do the following:

 

6.5.1 Sell, transfer, mortgage or dispose by other way any assets, business,
revenue or other legal rights of DSAC, or permit creating any encumbrance or
other third party’s interest on such assets, business, revenue or other legal
rights (except as occurs during the arm’s length or operations or daily
operation, or as is disclosed to DSHK and approved by DSHK in writing);

 

6.5.2 conduct any transactions that may substantively affect the asset,
liability, business operation, equity structure, equity of a third party and
other legal rights (except those occurring during the arm’s length operations or
daily operation, or having been disclosed to DSHK and approved by DSHK in
writing);

 

6.5.3 release any dividend or share profit to the Shareholders or cause the DSAC
to do so in any form.

 

ARTICLE 7 - CONFIDENTIALITY

 

7.1 Notwithstanding the termination of this Agreement, the Shareholders shall be
obligated to keep in confidence the following information (hereinafter
collectively the “CONFIDENTIAL 1NFORMATION”): (i) information on the execution,
performance and the contents of this Agreement; (ii) the commercial secret,
proprietary information and customer information in relation to DSHK known to or
received by it as the result of execution and performance of this Agreement; and
(iii) the commercial secrets, proprietary information and customer information
in relation to DSAC known to or received by it as the Shareholders of DSAC.

 

6

 

 

The Shareholders may use such Confidential Information only for the purpose of
performing its obligations under this Agreement. The Shareholders shall not
disclose the above Confidential Information to any third parties without the
written consent from DSHK, or they shall bear the default liability and
indemnify the losses.

 

7.2 Upon termination of this Agreement, the Shareholders shall, upon demand by
DSHK, return, destroy or otherwise dispose of all the documents, materials or
software containing the Confidential Information and suspend using such
Confidential Information.

 

7.3 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 8 - TERM OF AGREEMENT

 

This Agreement shall take effect as of the date of formal execution by the
Parties. This Agreement shall terminate when all the Option Equity of DSAC held
by the Shareholders is legally transferred under the name of DSHK and/or other
entity or individual designated by it in accordance with the provisions of this
Agreement.

 

ARTICLE 9 - NOTICE

 

9.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

 

9.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when it is transmitted if transmitted by facsimile or telex; it
shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

 

ARTICLE 10 - LIABILITY FOR BREACH OF CONTRACT

 

10.1 The Parties agree and confirm that, if any party (hereinafter the
“DEFAULTING PARTY”) breaches substantially any of the provisions herein or omits
substantially to perform any of the obligations hereunder, or fails
substantially to perform any of the obligations under this Agreement, such a
breach or omission shall constitute a default under this Agreement (hereinafter
a “DEFAULT”), then non-defaulting Party shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of
non-defaulting Party’s notifying the Defaulting Party in writing and requiring
it to rectify the Default, then non-defaulting Party shall have the right at its
own discretion to select any of the following remedial measures:

 

(1) to terminate this Agreement and require the Defaulting Party to indemnify it
for all the damage; or

 

(2) mandatory performance of the obligations of the Defaulting Party hereunder
and require the Defaulting Party to indemnify it for all the damage.

 

10.2 Without limiting the generality of Article 10.1, any breach of the Proxy
Agreement, the Equity Pledge Agreement shall be deemed as having constituted the
breach by such Shareholders of this Agreement; and any breach by DSAC of any
provision in the Management Services Agreement, if attributable to the failure
of the Shareholders to perform the obligations thereof under Article 6.4 hereof,
shall be deemed as having constituted the breach by such Shareholders of this
Agreement.

 

10.3 The Parties agree and confirm that in no circumstances shall the
Shareholders request the termination of this Agreement for any reason, except
otherwise stipulated by law or this Agreement.

 

10.4 Notwithstanding any other provisions herein, the validity of this Article
shall stand disregarding the suspension or termination of this Agreement.

 

ARTICLE 11 - MISCELLANEOUS

 

11.1 This Agreement shall be prepared in English language.

 

7

 

 

11.2 The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to Laws of Thailand.

 

11.3 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to Thailand Arbitration
Center for arbitration in Bangkok accordance with the arbitration rules of such
commission, and the arbitration award shall be final and binding on all the
Parties involved.

 

11.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

 

11.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (hereinafter the “PARTY’S RIGHTS”)
shall not lead to a waiver of such rights, and the waiver of any single or
partial exercise of the Party’s Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party’s Rights.

 

11.6 The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

 

11.7 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

 

11.8 Upon execution, this Agreement shall substitute any other legal documents
previously executed by the Parties on the same subject.

 

11.9 Any amendments or supplements to this Agreement shall be made in writing
and shall take effect only when properly signed by the Parties to this
Agreement.

 

11.10 Without prior written consent by DSHK, the Shareholders shall not transfer
to any third party any of its right and/or obligation under this Agreement, DSHK
shall have the right to transfer to any third party designated by it any of its
right and/or obligation under this Agreement after notice to the Shareholders.

 

11.11 This Agreement shall be binding on the legal successors of the Parties.

 

[The remainder of this page is left blank]

 

8

 

 

IN WITNESS HEREOF, the Parties have caused this Call Option Agreement to be
executed in Thailand as of the date first herein above mentioned.

 

Weraya Limpasuthum (Shareholder of DS ASIA CO., LTD)         Signature by: /s/
Weraya Limpasuthum         Kanittha Tharanut (Shareholder of DS ASIA CO., LTD)  
      Signature by: /s/ Kanittha Tharanut  

 

For and on behalf of

DSWISS (HK) LIMITED (Company chop)

 

Signature by: /s/ Leong Ming Chia   Name: Leong Ming Chia   Position: Authorized
Representative  

 

For and on behalf of

DS ASIA CO., LTD. (Company chop)

 

Signed by: /s/ Weraya Limpasuthum   Name: Weraya Limpasuthum   Position:
Authorized Representative  

 

9

 

 

APPENDIX I:

 

FORMAT OF THE OPTION EXERCISE NOTICE

 

To: [Full name of Shareholders of DS ASIA CO., LTD.]

 

As our company and you signed an Call Option Agreement as of JUNE 27, 2016
(hereinafter the “OPTION AGREEMENT”), and reached an agreement that you shall
transfer the equity you hold in DS ASIA CO., LTD. (hereinafter the “DSAC”) to
our company or any third parties designated by our company on demand of our
company to the extent as permitted by Laws of Thailand and regulations,
Therefore, our company hereby gives this Notice to you as follows:

 

Our company hereby requires to exercise the Call Option under the Option
Agreement and DSWISS (HK) LIMITED, designated by our company shall accept the
equity you hold accounting for_________ % of DS ASIA CO., LTD. Registered
Capital (hereinafter the “PROPOSED ACCEPTED EQUITY”). You are required to
forthwith transfer all the Proposed Accepted Equity to DSWISS (HK) LIMITED upon
receipt of this Notice in accordance with the agreed terms in the Option
Agreement.

 

Best regards,

 

For and on behalf of

DSWISS (HK) LIMITED (Company chop)

 

Authorized Representative:

Date:

 

10

 

 

APPENDIX II:

 

FORM OF THE POWER OF ATTORNEY

 

I, __________________________________ , hereby irrevocably entrust
__________________ [with his/her identity card number of______________], as the
authorized representative of me, to sign the Equity Transfer Agreement and other
relevant legal documents between me and _________________ regarding the Equity
Transfer of DS ASIA CO., LTD.

 

Signature:

Date:

 

11

 

 